Citation Nr: 9930394	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of staphlococcus sepsis, claimed to have 
resulted from treatment at a VA medical facility.  

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for post-
traumatic stress disorder (PTSD), claimed to have resulted 
from treatment at a VA medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel  


INTRODUCTION

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, indicates that he 
served on active duty for training (ACDUTRA) as a member of 
the United States Army National Guard from February 1959 to 
August 1959, after which he was returned to the Army National 
Guard of New York.  The DD Form 214 does not show any active 
duty (AD).  Records in the claims file do not reflect whether 
the appellant served any additional tour(s) of ACDUTRA, and 
there is no indication that he served on AD at any time.  He 
was issued an Honorable Discharge, by the Army National Guard 
of New York, in August 1962. 

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1996 rating 
decision, in which the RO denied the appellant's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a staph infection and PTSD, claimed to have 
resulted from treatment at a VA medical facility.  The 
appellant filed an NOD in July 1997, and an SOC was issued by 
the RO that same month.  In August 1997, the appellant filed 
a substantive appeal.  In November 1997, the appellant 
testified before a hearing officer at the VARO in White River 
Junction, VT.  A supplemental statement of the case (SSOC) 
was issued in April 1998.  

REMAND

I. Factual Background

A review of the appellant's claims file reflects that he was 
diagnosed with avascular necrosis of the right shoulder in 
1982, and subsequently underwent a right shoulder 
arthroplasty with a Neer prosthesis.  In June 1994, the 
appellant underwent an arthrogram at the VA medical center 
(VAMC) at White River Junction (WRJ), to rule out a possible 
rotator cuff tear, following complaints of right shoulder 
pain.  In addition, the appellant's right shoulder was X-
rayed and a computed tomography (CT) scan was taken.  No 
rotator cuff tear was identified following these tests.  The 
appellant was noted to have tolerated the procedures without 
any complications, and was discharged in stable condition.  
The same day following his discharge, the claims file 
reflects that the appellant became feverish with chills, and 
suffered an increase in right shoulder pain.  He reported to 
Southwest Medical Center in Bennington, VT,  sometime around 
midnight, where he was reportedly given an injection and some 
Percocet for pain, and was told to return to the VAMC at WRJ 
the following morning for follow-up treatment.  

Upon examination at the VAMC WRJ the next day, the 
appellant's right shoulder was found to be grossly infected, 
and he was diagnosed with a septic right shoulder.  A VAMC 
WRJ discharge summary, dated from June to August 1994, noted 
that the appellant underwent debridement of the right 
shoulder joint, and his post-operative course was complicated 
by a Staphlococcus Aureus sepsis with multi-organ system 
failure, including ARDS (adult respiratory distress 
syndrome), renal failure, hepatic failure with increased 
LFT's (liver function tests), hyperbilirubinemia, and severe 
thrombocytopenia.  In addition, the discharge summary noted 
that, following a prolonged antibiotic course, and other 
supportive treatment, the appellant did remarkably well.  
During his hospital stay, the appellant was also seen by a 
psychiatrist, and reported visual illusions and distorted 
thinking.  The psychiatrist noted that these symptoms were 
characteristic of a delirium, and that some of the 
appellant's medications might be contributing to his distress 
and confusion.  

Thereafter, following his discharge from the hospital, the 
appellant underwent a total right shoulder arthroplasty in 
December 1994.  

In September 1996, the appellant filed a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151, for 
residuals of a staph infection and for PTSD, as a result of 
his treatment at the VAMC WRJ.  The appellant also submitted 
a statement in which he noted that he had undergone the June 
1994 arthrogram without the benefit of prior antibiotic 
therapy.  In particular, the appellant stated, "I was given 
an injection in my shoulder joint, without benefit of prior 
antibiotic treatment.  My medical data shows, per Dr. William 
T. Davidson, that I am to be given a preventive series 
portion of antibiotics prior to any and all medical 
procedures, because I am very prone to infection."

Thereafter, the RO requested and received advisory opinions, 
dated in October and December 1996, from the Chief of 
Infectious Diseases at the VAMC WRJ.  The VA physician noted 
that, while he could not say for sure, it was his opinion 
that the appellant's staph infection had preceded the 
arthrogram.  In reaching this conclusion, the physician noted 
that the appellant had presented to the VAMC WRJ emergency 
room with a frank pus cell count of 940,000 WBC (white blood 
cell count), suggesting advanced septic arthritis.  It would 
have taken more than 24 hours, the physician stated, to 
obtain such a high cell count.  He also stated that 
previously operated joint prostheses are susceptible to 
infection.  

In addition, the RO also received a statement from James 
Whittum, M.D., of Orthopaedic and Hand Surgery, dated in July 
1997.  Dr. Whittum conducted an examination of the 
appellant's right shoulder, noting the appellant's complaints 
of lack of motion and pain in the shoulder joint, as well as 
numbness in the ulnar side of his right hand, since the right 
shoulder arthroplasty in December 1994.  Upon clinical 
evaluation, the right shoulder exhibited very limited motion, 
with forward flexion to 60 degrees and abduction to 45 
degrees.  A radiographic study revealed a hemiarthroplasty, 
cemented, with a long-stem prosthesis and no glenoid process.  
Dr. Whittum noted in his assessment that the appellant's 
stiffness in his arm was due to the staph infection, and that 
he doubted whether the appellant would ever recover much 
functional use of the limb.  With respect to the etiology of 
the appellant's staph infection, Dr. Whittum reported that 
such a determination could not be made with any exactness, 
but that in his opinion it was more likely the June 1994 
arthrogram introduced the staph infection.

The RO also received statements, dated in September 1996, 
August 1997, and June 1998, from a staff physician at the 
VAMC WRJ National Center for PTSD.  The VA physician noted 
that the appellant suffered from PTSD as a result of the 
life-threatening staph infection he had developed in 1994.  
The physician reported that the appellant's symptomatology 
included anxiety, nightmares, and intrusive thoughts, and 
that these, as well as other symptoms of PTSD, greatly 
interfered with his functioning and well being.  In addition, 
the appellant was also diagnosed with a major depressive 
disorder.  

The Board notes that the opinions from both Dr. Whittum and 
the Chief of Infectious Diseases at the VAMC WRJ offer 
conflicting assessments as to whether the appellant's 
staphlococcus infection was the result of, or preceded, his 
arthrogram in June 1994.  We are also aware that Dr. 
Whittum's opinion does not appear to be based upon a review 
of the appellant's claims file, but solely upon the 
appellant's reported medical history.  Furthermore, we are 
cognizant that the RO has not attempted to verify the 
appellant's contention that, per orders of a Dr. William T. 
Davidson, he was to be given preventive antibiotics prior to 
any and all medical procedures, due to his susceptibility for 
infection.  Thus, VA has been put on notice of the likely 
existence of competent medical evidence that would, if true, 
be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  See Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).  Accordingly, an attempt 
should be made to verify this contention.  The Board notes 
that, if such a contention were found true, it would further 
support, and give greater weight to, the appellant's claim, 
and Dr. Whittum's opinion, to the effect that the appellant's 
staph infection, or the complications which arose therefrom, 
likely resulted from the VA arthrogram.  

Furthermore, we are aware of Dr. Whittum's report that the 
appellant suffers from chronic residual stiffness in his 
right shoulder as a result of the staph infection, and that 
it is unlikely this condition will improve.  We note that the 
appellant has not been afforded a VA examination to determine 
the current condition of his right shoulder, or to assess 
whether his staph infection caused residual disability in his 
right shoulder, as opined by Dr. Whittum. Therefore, in 
addition to the above noted development, we believe the 
appellant should also be afforded a VA examination so 
determinations can be made, following a review of the 
appellant's claims file, as to any current disability, and 
that disability's etiology.  

II.  Governing Law

As to the merits of the appellant's claim, the governing 
statute provides that, if a veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service 
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
section 1151 was filed in September 1996.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, we 
must note that a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing service connection claims, as follows:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet.App. 460, 464 
(1999).

In addition, the Court has determined that a veteran's claim 
would also generally be well grounded, with respect to the 
continuity-of-symptomatology analysis under 38 C.F.R. 
§ 3.303(b), if he or she submitted evidence of each of the 
following:
(a) evidence that a condition was "noted" during his/her VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/ treatment symptomatology.  Id.  Thus, a 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from hospitalization, or from 
medical or surgical treatment, provided by VA.  

III.  Determinations by the Board

In this particular case, the Board finds that the record 
appears to support the appellant's assertion that he has 
submitted a well-grounded claim.  In so holding, we note that 
Dr. Whittum has opined that the appellant's staph infection 
was likely caused by his arthrogram, and that, because of the 
staph infection, the appellant suffers from chronic, residual 
stiffness in his right shoulder that will probably never 
improve.  We are cognizant that the appellant's medical 
treatment involved complicated procedures performed by 
specialists, and the Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Given that Dr. Whittum's opinion appears based 
solely upon the appellant's reported history, as noted above, 
we believe a VA medical examination is in order, so that the 
veteran's documented medical history, along with the 
conflicting medical opinions of both Dr. Whittum and the 
Chief of Infectious Diseases at the VAMC WRJ, can be 
considered and assessed.  

Furthermore, with respect to the appellant's appeal for 
entitlement to benefits under section 1151 for PTSD, given 
the need for further development regarding his claim of 
entitlement for residuals of a staph infection, the Board 
defers consideration of this issue, since both the 
appellant's claims on appeal are inextricably intertwined.  
See Holland v. Brown, 6 Vet.App. 443 (1994).  In this respect 
we note that consideration of the appellant's PTSD claim 
cannot be undertaken until a determination is reached as to 
whether the VA arthrogram caused him to suffer from a staph 
infection.  Therefore, after the RO has adjudicated the 
appellant's claim for benefits under section 1151 for 
residuals of a staph infection, it should readjudicate his 
claim of entitlement to benefits under section 1151 for PTSD.  

However, before proceeding to the development which would be 
necessary to comply with the duty-to-assist in a well-
grounded claim, the RO must first address a threshold issue 
of the utmost importance in this matter - that is, whether 
the appellant is a "veteran" within the meaning of the laws 
and regulations applicable to a claim for benefits under 
38 U.S.C.A. § 1151.  As noted in the aforementioned 
discussion of the substantive law governing such claims, 
section 1151 benefits are payable only to a veteran, or, if 
the veteran is deceased, the survivor of a veteran.  Thus, 
the status of the appellant is critical to his eligibility to 
file a claim under section 1151.  

The term "veteran" is defined, at 38 U.S.C. § 101(2) (West 
1991), as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  
Therefore, the definition of "active military, naval, or air 
service" is crucial to a determination as to whether the 
appellant is a "veteran" for purposes of title 38, United 
States Code.  The statutory definition appears at 38 U.S.C. § 
101(24) (West 1991):

   The term "active military, naval, or air 
service" includes active duty, any period of 
active duty for training during which the 
individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in 
line of duty, and any period of inactive duty 
training during which the individual concerned was 
disabled or died from an injury incurred in or 
aggravated in line of duty.

See also 38 C.F.R. § 3.6 (1999).  The conclusion compelled by 
the language of the statutes is that a person qualifies as a 
"veteran" only if he/she either (1) served on active duty; 
(2) was disabled or died from a disease or injury incurred in 
or aggravated in line of duty during active duty for 
training; or (3) was disabled or died from an injury incurred 
in or aggravated in line of duty during inactive duty 
training.

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991); Brooks 
v. Brown, 5 Vet.App. 484, 485 (1993); VAOPGCPREC 86-90, 56 
Fed. Reg. 45,712 (1990).  Thus, unless the appellant meets 
one of the criteria to qualify as a veteran, section 1151 
benefits are not available under the law.  It does not appear 
that the RO has addressed this issue in the adjudication of 
this matter.  As noted in the Introduction, above, the 
veteran's status with regard to AD and ACDUTRA is in doubt.

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred and the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 is 
REMANDED to the RO for the following action:

1.  The RO should determine, through review of 
records on file and any additional records which 
the RO may deem it necessary to secure from 
either the appellant or the appropriate military 
service department, whether the appellant 
qualifies as a veteran potentially eligible for 
benefits under 38 U.S.C.A. § 1151.

2.  If, and only if, the RO determines under 
paragraph 1, above, that the appellant qualifies 
as a veteran, the RO should then contact the 
appellant and attempt to obtain information with 
respect to
Dr. William T. Davidson, and also attempt to 
verify whether the appellant's medical profile 
required him to receive antibiotics before any 
medical procedure, due to the risk of infection.  
In addition, the RO should obtain the names and 
addresses of all medical care providers (VA or 
non-VA), if any, who have treated the 
appellant's right shoulder since September 1997.  
The RO should also request that the appellant 
furnish signed authorizations for release to VA 
of private medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records and any additional VA medical records 
not already on file, which may exist, and 
incorporate them into the claims folder.

3.  Following the development in paragraph 2, 
above, the RO should schedule the appellant for 
a VA medical examination.  Before evaluating the 
appellant, the examiner should review the claims 
folder, including a copy of this Remand and any 
evidence added to the record.  The examiner's 
report should reflect such review of the history 
of this case, and should fully set forth all 
current complaints, pertinent clinical findings, 
and diagnoses.  In particular, the examiner 
should comment on the nature, extent, and 
etiology of the appellant's current right 
shoulder disorder, as well as whether it is at 
least as likely as not that the appellant's 
residual right shoulder stiffness is the result 
of his staphlococcus infection in June 1994.  
Furthermore, the examiner should offer an 
opinion as to whether the staphloccoccus 
infection preceded, or was caused by, the VA 
arthrogram.  All opinions expressed should be 
supported by pertinent medical evidence.

4.  Upon completion of the foregoing development 
to the extent necessary and appropriate, the RO 
should review all the pertinent evidence of 
record associated with the appellant's claims 
file, and again consider his claim for benefits 
under 38 U.S.C.A. § 1151 for residuals of a 
staphlococcus infection and PTSD.  If action 
taken remains adverse to the appellant, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all evidence added to the record 
since the last SSOC.  Thereafter, the appellant 
and his representative should be given an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

